UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RASHOD COSTON; DERRICK HARRIS,

                           Plaintiffs,
                                                                  19-CV-11525 (CM)
                     -against-
                                                                 TRANSFER ORDER
 ONONDAGA COUNTY JUSTICE CENTER,
 et al.,

                           Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs, currently incarcerated in the Onondaga County Justice Center (OCJC), bring

this pro se action. They label their filing as a “Notice of Order to Show Cause and Inherent

Affidavit of Support Thereof,” and appear to allege that Defendants tampered with their legal

mail at the OCJC. 1 Named as Defendants are Onondaga County Justice Center, Onondaga

County, Union County Sheriff’s Office, Fourth Department Appellate Division, Commission of

Corrections, the State of New York, Governor Cuomo, Cabrey of the Union County Justice

Department, Sergeants Okun, Peterson, Carsten, and Lorenzo, Lieutenant Miller, and Eugene

Conway. Plaintiffs provide no addresses for Defendants. For the following reasons, the Court

transfers this action to the United States District Court for the Northern District of New York.




       1
          On October 31, 2019, Plaintiffs filed a similar complaint in this Court. See Coston v.
Onondaga Cty. Justice Ctr., ECF 1:19-CV-10221, 2 (S.D.N.Y. Oct. 31, 2019). By order dated
November 5, 2019, the Court determined that venue was proper in the Northern District of New
York and transferred the action to the United States District Court for the Northern District of
New York. Coston, ECF 1:19-CV-10221, 4. On November 20, 2019, Plaintiffs filed an
“objection” to the Court’s transfer order. Coston, ECF 1:19-CV-10221, 6. Because the transfer of
an action deprives the transferring court of jurisdiction over the matter, the Court denied
Plaintiffs’ objection without prejudice to Plaintiffs’ refiling their objection in the Northern
District. Coston, 1:19-CV-10221, 8.
                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1). A defendant corporation generally resides “in any

judicial district in which such defendant is subject to the court’s personal jurisdiction with

respect to the civil action in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than

one judicial district, a defendant corporation generally “shall be deemed to reside in any district

in that State within which its contacts would be sufficient to subject it to personal jurisdiction if

that district were a separate State.” 28 U.S.C. § 1391(d). 2

       Plaintiffs filed this complaint regarding events occurring at the Onondaga County Justice

Center, located in Onondaga County, New York. Plaintiffs do not provide addresses for the

Defendants, but most Defendants appear to reside in Onondaga County. Because Plaintiffs do not

allege that Defendants reside in this District or that a substantial part of the events or omissions

underlying their claim arose in this District, venue does not appear to be proper in this District

under § 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section


       2
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).


                                                   2
1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).




                                                   3
         Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Onondaga County, where Plaintiffs are incarcerated and where most Defendants

appear to reside. Onondaga County falls within the Northern District of New York. See 28 U.S.C.

§ 112(a). Venue is therefore proper in the Northern District of New York. See 28 U.S.C.

§ 1391(b). Based on the totality of the circumstances, the Court concludes that it is in the interest

of justice to transfer this action to the United States District Court for the Northern District of

New York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Northern District of New York.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiffs and note

service on the docket. Whether Plaintiffs should be permitted to proceed further without

prepayment of fees is a determination to be made by the transferee court. A summons shall not

issue from this Court. This order closes the case in the Southern District of New York.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 30, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                   4
